DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 11-14, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20090196344 A1 Brown; Stephen F. et al. (hereafter Brown), and further in view of US 20140241420 A1 Orton-Jay; Sam et al. (hereafter Orton-Jay).
Regarding claim 1, Brown discloses A method (i.e.Fig.1), comprising: receiving a video to be transcoded into a plurality of different output encodings of a plurality of different codecs (i.e.Fig.21, [09], wherein the outputs of transcoder includes codec standard A, B, C), wherein each codec has a different video encoding format (i.e.[239], wherein the re-encoded of the transcoder is in different format); performing a shared motion estimation (i.e.Fig.20).
Brown fails to disclose performing a shared mode decision processing of the video (i.e.[215]; and using one or more results of the shared mode decision processing shared across the plurality of different codecs to encode the video into the plurality of different output encodings of the plurality of different codecs.
However, Orton-Jay teaches performing a shared mode decision processing of the video (i.e.[65]-[66], wherein the checking is the shared mode decision to decide whether or not a MV, the result of a shared motion estimation is a shared MV or can be reused MV); and using one or more results of the shared mode decision processing shared across the plurality of different codecs to encode the video into the plurality of different output encodings of the plurality of different codecs (i.e.[04], [43], wherein the reusing results of shared motion estimation can be applied on other alternative streams, and the alternative streams can be encoded with a variety of codec).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Brown to include the teaching in the same field of endeavor of Orton-Jay, in order to provide systems and 
Regarding claims 2, 13, Brown discloses The method of claim 1, wherein the shared motion estimation and the shared mode decision processing are compatible with a first codec of the plurality of different codecs with a first video encoding format, and wherein the shared motion estimation and the shared mode decision processing are not compatible with a second codec of the plurality of different codecs with a second video encoding format (i.e.[207], [215]).
Regarding claims 5, 14, Brown discloses The method of claim 2, further comprising sending one or more results of the shared mode decision processing to a mapping module that maps the one or more results to one or more mapped results, wherein the one or more mapped results comprise one or more mode decision processing results compatible with the second video encoding format (i.e.[30], [107]).
Regarding claims 11, 19, Brown disclose The method of claim 5, wherein the mapping module uses the one or more results as one or more initial values for a refinement search for one or more refined mode decision processing results to form the one or more mapped results (i.e.[14], [162]).
Regarding claims 12, 20, see the rejection for claim 1.
Claims 3, 4, 6, 7, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown, in view of Orton-Jay, and further in view of US 5253058 A Gharavi.
Regarding claim 3, Gharavi teaches The method of claim 2, further comprising directly sending a result of the shared mode decision processing to a first standard-specific module compatible with the first video encoding format for further processing, wherein the first standard-specific module comprises a first standard-specific final encoding module and a first standard-specific filter engine (i.e.Fig.4, col.4 lines 22-37, col.9 lines 25-26).

Regarding claim 4, Brown discloses The method of claim 3, wherein the first standard-specific final encoding module performs prediction, transform and quantization, and entropy coding (i.e.Fig.21).
Regarding claim 6, Gharavi teaches The method of claim 5, further comprising sending the one or more mapped results to a second standard-specific module compatible with the second video encoding format for further processing, wherein the second standard-specific module comprises a second standard-specific final encoding module and a second standard-specific filter engine (i.e.Fig.1, col.4 lines 22-37).
Regarding claim 7, Brown discloses The method of claim 6, wherein the second standard-specific final encoding module performs prediction, transform and quantization, and entropy coding (i.e.Fig.21).
Regarding claim 15, Gharavi teaches 15. The system of claim 14, wherein the processor is configured to process the one or more mapped results using a second standard-specific final encoding module and a second standard-specific filter engine, wherein the second standard-specific final encoding module performs prediction, transform and quantization, and entropy coding (i.e.Fig.1, col.4 lines 22-37).
Claims 8-10, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown, in view of Orton-Jay, and further in view of US 20210281867 A1 GOLINSKI; Adam Waldemar et al. (hereafter Golinski).
Regarding claims 8, 16, Golinski teaches The method of claim 5, wherein the mapping module maps the one or more results to the one or more mapped results using a mapping function based on a machine learning model, wherein the machine learning model is trained based on mode decisions collected on one or more video decoders (i.e.[05], [141], [166]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Brown, Orton-Jay and Golinski before him/her, to modify the method disclosed by Brown to include the teaching in the same field of endeavor of Orton-Jay and Golinski, in order to provide systems and methods for efficiently encoding multiple streams of video content for adaptive bitrate streaming from a source video stream, as identified by Orton-Jay (i.e.[02]) and video coding is to compress video data into a form that uses a lower bit rate, while avoiding or minimizing degradations to video quality, as identified by Golinski (i.e.[04]).
Regarding claim 9, Golinski teaches The method of claim 5, wherein the mapping module performs additional motion estimation and mode decision processing, wherein the one or more mapped results are based on the one or more results of the shared mode decision processing and results of the additional motion estimation and mode decision processing (i.e.[165]-[166]).
Regarding claims 10, 18, Golinski teaches The method of claim 5, wherein the one or more results of the shared mode decision processing comprise intermediate results of motion estimation or mode decision processing, and wherein the mapping module performs additional 
Regarding claim 17, Golinski teaches The system of claim 14, wherein the processor is configured to map the one or more results to the one or more mapped results by performing additional motion estimation and mode decision processing, wherein the one or more mapped results are based on the one or more results of the shared mode decision processing and results of the additional motion estimation 20 and mode decision processing (i.e.[165]-[166]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20070201554 A1, WO 2007119198 A1, and US 8325798 B1.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY Y. LI whose telephone number is (571)270-3671. The examiner can normally be reached Monday ~ Friday (8:30 AM- 4:30 PM) EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY Y. LI/Primary Examiner, Art Unit 2487